Exhibit 10.5

KAR Holdings II, LLC

c/o Kelso & Company, L.P.

320 Park Avenue, 24th Floor

New York, NY 10022

February 24, 2010

KAR Auction Services, Inc.

13085 Hamilton Crossing Boulevard

Carmel, Indiana 46032

Attention: Individuals listed on Schedule A hereto

Ladies and Gentlemen:

Reference is hereby made to (i) the Shareholders Agreement (the “Shareholders
Agreement”), dated as of April 20, 2007, by and among KAR Auction Services, Inc.
(formerly known as KAR Holdings, Inc., the “Company”), KAR Holdings II, LLC
(“KAR LLC”), and the Management Shareholders listed on Schedule A hereto (the
“Management Shareholders”) and (ii) the termination letter (the “Termination
Letter”), dated December 10, 2009, by and among the Company, KAR LLC and the
Management Shareholders, pursuant to which the parties thereto agreed to
terminate the Shareholders Agreement in its entirety, effective upon
consummation of the initial public offering of shares of the Company’s common
stock. Capitalized terms used in this letter agreement (this “Letter Agreement”)
that are not otherwise defined herein shall have the respective meaning ascribed
to such term on Schedule B attached hereto.

The purpose of this Letter Agreement is to provide the Management Shareholders
with tag-along rights substantially similar to those they had under the
Shareholders Agreement prior to the termination of such Shareholders Agreement.
As a result, notwithstanding anything to the contrary contained in the
Termination Letter, for good and valuable consideration, the sufficiency of
which is hereby acknowledged, KAR LLC and the Management Shareholders hereby
agree as follows:

 

  1.

In the event that at any time (i) KAR LLC proposes to sell shares of Common
Stock owned by it to any Person (a “Proposed Purchaser”), other than any
Transfer (1) pursuant to a Registration or Rule 144, (2) to an Affiliate, or
(3) to a Management Shareholder who is a member of KAR LLC in connection with a
distribution to such member in accordance with the LLC Agreement or (ii) a
Selling Investor Member (as defined in the LLC Agreement) proposes to transfer
Units (as defined in the LLC Agreement) in KAR LLC such that a Management
Shareholder (in its capacity as a Management Member (as defined in the LLC
Agreement) under the LLC Agreement) would have tag-along rights under
Section 12.9(b) of the LLC Agreement, then in the case of clause (i) or
(ii) above,

 

1



--------------------------------------------------------------------------------

 

KAR LLC will promptly provide each Management Shareholder written notice (a
“Sale Notice”) of such proposed sale (a “Proposed Sale”) and the material terms
of the Proposed Sale as of the date of the Sale Notice (the “Material Terms”),
including the aggregate number of shares of Common Stock or Units, as
applicable, the Proposed Purchaser is willing to purchase. If within 20 days of
the delivery of the Sale Notice, KAR LLC receives a written request (a “Sale
Request”) to include shares of Common Stock or Units, as applicable, in the
Proposed Sale (i) held by one or more of the Management Shareholders or (ii) to
be acquired pursuant to the exercise of either Exchange Options or options (to
the extent then vested and exercisable) granted to a Management Shareholder
under any Stock Incentive Plan in the Proposed Sale, the Common Stock or Units,
as applicable, held or to be acquired by such Management Shareholders shall be
so included as provided therein; provided, however, that any Sale Request shall
be irrevocable unless (x) there shall be a material adverse change in the
Material Terms or (y) otherwise mutually agreed to in writing by such Management
Shareholders and KAR LLC. If within 20 days after the delivery of the Sale
Notice, any Management Shareholder has not delivered a Sale Request to KAR LLC,
such Management Shareholder will be deemed to have waived any and all rights
with respect to, or to participate in, such Proposed Sale.

 

  2. Subject to Paragraph 7 below, the number of shares of Common Stock that any
Management Shareholder will be permitted to include in a Proposed Sale on a pro
rata basis pursuant to a Sale Request will be equal to (I) in the case of a sale
of shares of Common Stock by KAR LLC pursuant to clause (i) of the first
sentence of Paragraph 1 above, the product of (i) (A) the number of shares of
Common Stock held by such Management Shareholder divided by (B) the number of
shares of Common Stock held by KAR LLC and all Management Shareholders
participating in such Proposed Sale and (ii) the aggregate number of shares of
Common Stock proposed to be sold in such Proposed Sale or (II) in the case of a
sale of Units by a Selling Investor Member pursuant to clause (ii) of the first
sentence of Paragraph 1 above, such number of shares of Common Stock that, when
combined with the shares of Common Stock underlying the number of Units (if any)
to be sold in the Proposed Sale by such Management Shareholder, equals the
product of (i) (A) the number of shares of Common Stock directly or indirectly
held by such Management Shareholder divided by (B) the number of shares of
Common Stock directly or indirectly held by all participants in such Proposed
Sale and (ii) the aggregate number of shares of Common Stock underlying the
Units proposed to be sold in the Proposed Sale.

 

2



--------------------------------------------------------------------------------

  3.

Subject to Paragraph 7 below, shares of Common Stock subject to a Sale Request
(including any shares of Common Stock acquired pursuant to the exercise of
Exchange Options that are subject to such Sale Request) will be included in a
Proposed Sale pursuant hereto and to any agreement with the Proposed Purchaser
relating thereto, on the same terms and subject to the same conditions
applicable to the shares of Common Stock which KAR LLC proposes to sell (or, in
the case of a sale of Units, Units which the Selling Investor Member proposes to
sell) in the Proposed Sale. Such terms and conditions shall include, without
limitation, (i) the sale consideration (which shall be reduced by the fees and
expenses incurred by KAR LLC and the Company, to the extent applicable (or, in
the case of a sale of Units, KAR LLC, the Selling Investor Members or other
members of KAR LLC, as applicable) in connection with the Proposed Sale);
provided, that in the case of a sale of Units by the Selling Investor Member,
the sale consideration shall be the implied per share consideration with respect
to shares underlying the Units proposed to be sold, and (ii) the provision of
information, representations, warranties, covenants and requisite
indemnifications; provided, however, that (x) any representations and warranties
relating specifically to KAR LLC or any Management Shareholder shall only be
made by KAR LLC or that Management Shareholder, (y) any indemnification provided
by KAR LLC and the Management Shareholders (other than with respect to the
representations referenced in the foregoing subsection (x)) shall be based on
the number of shares of Common Stock being sold by each participant in the
Proposed Sale (including any shares of Common Stock acquired pursuant to the
exercise of options), either on a several, not joint, basis or solely with
recourse to an escrow established for the benefit of the Proposed Purchaser (it
being understood and agreed that the participants’ contributions to such escrow
shall be on a pro-rata basis in accordance with the number of shares of Common
Stock (including shares acquired pursuant to the exercise of options) plus the
number of shares of Common Stock underlying the Units, if any, being sold in
such Proposed Sale), it being understood and agreed that any such
indemnification obligation of a participant shall in no event exceed the net
proceeds of such participant from such Proposed Sale, and (z) if the
participating Management Shareholders holding a majority of the Shares held by
all of the participating Management Shareholders consent, the form of
consideration to be received by KAR LLC (or, in the case of a sale of Units, the
Selling Investor Member or any of its Affiliates or any other members of KAR
LLC, as applicable) in connection with the Proposed Sale may be different from
that received by the Management Shareholders (including, but not limited to,
non-cash consideration) so long as the per share value of the consideration to
be received by KAR LLC (which shall be reduced by the fees and expenses incurred
by KAR LLC and the Company, to the extent applicable) (or implied per share
value of the consideration to be received by the Selling Investor Member or any
of its Affiliates, or any other members of KAR LLC, as applicable) is the same
or less than that to be received by the Management Shareholders (as determined
by the Board in good faith). Notwithstanding anything to the contrary, in
determining the

 

3



--------------------------------------------------------------------------------

consideration received by KAR LLC (or the Selling Investor Member or any of its
Affiliates, or any other members of KAR LLC, as applicable) pursuant to this
Letter Agreement, any management, advisory or transaction fees payable to KAR
LLC or any of its members or any of their Affiliates in connection with such
Transfer shall not be included in determining the sale proceeds and will not be
deemed consideration received by KAR LLC, the Selling Investor Member or any of
its Affiliates, or any other members of KAR LLC, as applicable.

 

  4. Upon delivering a Sale Request, each Management Shareholder will, if
requested by KAR LLC, execute and deliver a custody agreement and power of
attorney in form and substance satisfactory to KAR LLC (a “Custody Agreement and
Power of Attorney”) with respect to the shares of Common Stock which are to be
included in the Proposed Sale pursuant to this Letter Agreement. The Custody
Agreement and Power of Attorney will provide, among other things, that each such
Management Shareholder will deliver to and deposit in custody with KAR LLC,
named as the custodian and attorney-in-fact therein, a certificate or
certificates representing such shares of Common Stock (duly endorsed in blank by
the registered owner or owners thereof or accompanied by duly executed stock
powers in blank) and irrevocably appoint KAR LLC as such Management
Shareholder’s agent and attorney-in-fact with full power and authority to act
under a custody agreement and power of attorney on behalf of such Management
Shareholder with respect to the matters specified therein.

 

  5. Upon delivering a Sale Request, each Management Shareholder agrees that he
or she will execute such other agreements as KAR LLC (or the Selling Investor
Member, as applicable) may reasonably request in connection with the
consummation of a Proposed Sale and Sale Request and the transactions
contemplated thereby, including, without limitation, any purchase,
recapitalization or merger agreement, escrow agreement or other ancillary
agreements, proxies, written consents in lieu of meetings or waivers of
appraisal rights.

 

  6. Each Management Shareholder wishing to include shares of Common Stock that
are acquirable pursuant to the exercise of Exchange Options in a Proposed Sale
must include with such Management Shareholder’s Sale Request an irrevocable
commitment to exercise such Exchange Options, subject only to closing of such
Proposed Sale.

 

  7.

Notwithstanding anything to the contrary, if in any Proposed Sale of Units, the
Selling Investor Member is informed that the Proposed Purchaser in good faith is
not willing to proceed with such sale if shares of Common Stock held by any
Management Shareholder are included in such sale (by virtue of the tag along
rights specified herein), then the Selling Investor

 

4



--------------------------------------------------------------------------------

 

Member shall be permitted to proceed with such sale (to the full extent of such
Proposed Sale with respect to its Units) without including any such shares of
Common Stock, and the Management Shareholders shall not have tag along rights
with respect to shares of Common Stock in such Proposed Sale; provided, that in
any such Proposed Sale by the Selling Investor Member of Units in which shares
of Common Stock have been excluded at the request of the Proposed Purchaser, the
Management Shareholders shall have the right (if and to the extent the Selling
Investor Member so agrees) to include in such Proposed Sale (in lieu of shares
of Common Stock that would otherwise be includable by virtue of the tag along
rights hereunder) an applicable portion of their Units (as determined in good
faith by the Selling Investor Member) up to such amount as would be necessary to
put such Management Shareholder in the same direct and indirect ownership
position with respect to the Company as if such Management Shareholder were
permitted to include shares of Common Stock in such Proposed Sale.

 

  8. This Letter Agreement contains the entire agreement between the parties
hereto with respect to the matters contained herein and supersedes and replaces
any prior agreement between the parties with respect to the matters set forth in
this Letter Agreement.

 

  9. This Letter Agreement may be executed in any number of counterparts and any
such counterparts may be transmitted by facsimile transmission, and each of such
counterparts, whether an original or a facsimile of an original, shall be deemed
to be an original and all of such counterparts together shall constitute a
single agreement.

 

  10. This Letter Agreement shall be governed by the laws of the State of New
York.

 

  11. This Letter Agreement may be amended, modified or supplemented with the
written consent of KAR LLC and the written consent of a majority (by number of
shares of Common Stock at the time of such amendment, modification or
supplement) of the Management Shareholders; provided, however, to the extent
(and only to the extent) any particular Management Shareholder would be uniquely
and adversely affected by such amendment, modification or supplement, the
written consent of such Management Shareholder shall also be required. KAR LLC
shall notify all Management Shareholders promptly after any such amendment,
modification or supplement shall have taken effect.

 

  12. Except as otherwise expressly provided herein, this Letter Agreement is
not intended to confer upon any Person, except for the parties hereto, any
rights or remedies hereunder.

 

5



--------------------------------------------------------------------------------

  13. All notices, requests, demands, waivers and other communications required
or permitted to be given under this Letter Agreement shall be in writing and
shall be deemed to have been duly given if (a) delivered personally, (b) mailed,
certified or registered mail with postage prepaid, (c) sent by next-day or
overnight mail or delivery or (d) sent by fax, as follows (or to such other
address as the party entitled to notice shall hereafter designate in accordance
with the terms hereof):

If to KAR LLC, to:

KAR Holdings II, LLC

c/o Kelso & Company, L.P.

320 Park Avenue

24th Floor

New York, NY 10022

Attention: James J. Connors II, Esq.

Tel: (212) 751-3939

Fax: (212) 223-2379

with a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036

Attention: Lou R. Kling

Tel: (212) 735-3000

Fax: (917) 777-2770

If to a Management Shareholder, unless otherwise specified by such Management
Shareholder, to his or her attention at:

c/o Insurance Auto Auctions, Inc.

2 Westbrook Corporate Center, Suite 500

Westchester, Illinois 60154

Tel: (708) 492-7000

Fax: (708) 492-7078

with a copy (which shall not constitute notice) to:

Schiff Hardin LLP

6600 Sears Tower

Chicago, Illinois 60606

Attention: Stephen J. Dragich

Tel: (312) 258-5962

Fax: (312) 258-5600

 

6



--------------------------------------------------------------------------------

All such notices, requests, demands, waivers and other communications shall be
deemed to have been received by (w) if by personal delivery, on the day
delivered, (x) if by certified or registered mail, on the fifth business day
after the mailing thereof, (y) if by next-day or overnight mail or delivery, on
the day delivered, or (z) if by fax, on the day delivered; provided that such
delivery is confirmed.

[Remainder of Page Intentionally Left Blank]

 

7



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, kindly so indicate by signing a
counterpart of this letter, whereupon it will become a binding agreement between
us.

 

Very truly yours, KAR HOLDINGS II, LLC By:  

/s/ James J. Connors, II

Name:   James J. Connors, II Title:   Vice President

ACKNOWLEDGED AND AGREED:

 

/s/ Thomas C. O’Brien

   

/s/ Donald J. Hermanek

Thomas C. O’Brien     Donald J. Hermanek

/s/ Scott P. Pettit

   

/s/ John W. Kett

Scott P. Pettit     John W. Kett

/s/ David R. Montgomery

   

/s/ John R. Nordin

David R. Montgomery     John R. Nordin

/s/ Sidney L. Kerley

    Sidney L. Kerley    

 

8



--------------------------------------------------------------------------------

Schedule A

Management Shareholders

Thomas C. O’Brien

Scott P. Pettit

David R. Montgomery

Donald J. Hermanek

John W. Kett

John R. Nordin

Sidney L. Kerley

 

9



--------------------------------------------------------------------------------

Schedule B

Defined Terms

As used in this Letter Agreement, the following terms shall have the meanings
ascribed to them below:

Affiliate: with respect to a specified Person, any Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, the specified Person. As used in this definition, the
term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise.

Board: the board of directors of the Company.

Common Stock: the Common Stock of the Company, par value $.01 per share (which
shall include, for the avoidance of doubt, Rollover Shares) or any other
securities of the Company or any other Person issued with respect to such Common
Stock by way of a conversion, exchange, replacement, stock dividend or stock
split or other distribution in connection with a combination of shares,
conversion exchange, replacement, recapitalization, merger, consolidation or
other reorganization or otherwise.

Conversion Agreements: the Conversion Agreements, each dated as of April 20,
2007, between the Company and each of the Management Shareholders, as the same
may be amended, modified, supplemented or restated from time to time.

Exchange Options: any options to purchase shares of Common Stock that were
acquired by a Management Shareholder pursuant to a Conversion Agreement.

LLC Agreement: the Limited Liability Company Agreement of KAR Holdings II LLC,
dated as of April 20, 2007, as the same may be amended, modified, supplemented
or restated from time to time.

Person: an individual, corporation, partnership, limited liability company,
joint venture, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

Registration: the closing of a public offering pursuant to an effective
registration statement under the Securities Act.

Rollover Shares: any shares of Common Stock that were acquired by a Management
Shareholder pursuant to a Conversion Agreement and/or the exercise of Exchange
Options.

Rule 144: Rule 144 promulgated under the Securities Act.

 

10



--------------------------------------------------------------------------------

Securities Act: the Securities Act of 1933, as amended, or any successor federal
statute, and the rules and regulations thereunder which shall be in effect at
the time.

Shares: any shares of Common Stock or Exchange Options.

Stock Incentive Plan: the KAR Holdings Conversion Option Plan, adopted by the
Company’s Board on April 20, 2007, as amended from time to time, and any other
stock incentive plan that may be adopted by the Board from time to time.

Transfer: any direct or indirect sale, assignment, mortgage, transfer, gift,
pledge or other form of disposal, including by operation of law.

 

11